EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 14 March 2022.  Claims 
1, 9, 12-15, 23-25, 39-42 and 77 are now pending.  The Examiner acknowledges the 

amendments to claims 1, 9, 12, 15, 15, 23 and 39-41, as well as the cancellation of 

claims 2-5.  The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .


Drawings
The drawings filed on 14 March 2022 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Fig. 16a still contains illegible text, particularly that which is contained in the rectangles.  For instance, one of the rectangles appears to contain the text “SCALE” with the term “Linear” directly below it.  However, the shading is such that the terms cannot be completely ascertained in each rectangle.  

The application has been amended as follows: 



At line 8 of claim 1, “is directed” has been changed to --is directly--.
At line 14 of claim 1, “is configured” has been changed to –are configured--.
At line 1 of claim 24, “claim 22” has been changed to --claim 23--.
At line 1 of claim 25, “claim 22” has been changed to --claim 23--.
At line 1 of claim 39, “claim 4” has been changed to --claim 1--.
At line 3 of claim 40, “the patient” has been changed to --a patient--.
At line 3 of claim 40, “a patient” has been changed to --the patient--.

Reasons for Allowance
Claims 1, 9, 12-15, 23-25, 39-42 and 77 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 9, 12-15, 23-25, 39-42 and 77, while the prior art teaches a neuromodulation system, comprising: at least one elongate device configured for implantation inside a body, the at least one elongate device comprising: a first and a second electrode; a diode electrically connected between the first and second electrodes, and wherein the diode is directly connected to the first electrode, wherein the diode is a silicon diode, Schottky diode, or a Zener diode, wherein the at least one elongate device lacks a battery and a capacitor, the prior art of record does not teach or fairly suggest a neuromodulation system as claimed by Applicant, further comprising: at least one inductor, wherein the at least one inductor is directly connected to the diode and do the second electrode; and a magnetic field generator configured to be placed outside the body and generating a time 
series of decaying resonant pulses.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791